UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 04-1288



In Re:   MICHAEL J. SINDRAM,




                                                           Petitioner.


                 On Petition for Writ of Mandamus
                          (CA-01-2954-S)


Submitted:   April 15, 2004                  Decided:   April 22, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael J. Sindram, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael Sindram petitions for writ of mandamus seeking an

order from this court to have the district court reinstate a case.

Mandamus relief is only available when there are no other means by

which the relief sought could be granted, In re Beard, 811 F.2d

818, 826 (4th Cir. 1987), and may not be used as a substitute for

appeal.   In re Catawba Indian Tribe, 973 F.2d 1133, 1135 (4th Cir.

1992). Accordingly, we deny the mandamus petition. We grant leave

to proceed in forma pauperis.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                    PETITION DENIED




                               - 2 -